Citation Nr: 0723202	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left eye 
disorder, to include chorioretinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
August 1962.  The veteran has other unverified military 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a left eye disorder, to include 
chorioretinitis.  In March 2005, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing is of record and 
associated with the claim folder.  

In December 2005, the claim was remanded to the RO for 
further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The Board most recently found that there was no new and 
material evidence to reopen the claim for entitlement to 
service connection for a left eye disorder, to include 
chorioretinitis in March 1987.  

2.  Evidence received since the March 1987 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran had chorioretinitis in service with present 
residuals of extensive retinal scarring.  





CONCLUSIONS OF LAW

1.  The decision of the Board in March 1987 not to reopen the 
claim for service connection for a left eye disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 
(2006).  

2.  The evidence submitted since the Board's March 1987 
decision not to reopen the claim for service connection for a 
left eye disorder to include chorioretinitis is new and 
material and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§  
3.156(a), 20.1105 (2006).  

3.  A left eye disorder to include chorioretinitis was 
incurred as a result of active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision regarding whether to reopen 
and grant the veteran's previously denied claim for service 
connection for a left eye disorder, to include 
chorioretinitis, it is unnecessary to enter any discussion 
regarding whether there has been full compliance by VA with 
respect to its duty to notify and duty to assist to this 
point on this issue.  The agency of original jurisdiction 
will be responsible for addressing any VCAA notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  Therefore, the Board finds that the 
veteran has not been prejudiced in the Board's favorable 
adjudication of his appeal.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506)

Under the applicable legal criteria, the March 1987 decision 
of the Board finding no new and material evidence to reopen 
the claim for service connection for a chronic left eye 
disorder is final, and it cannot be modified unless evidence 
presented in support of the claim is both "new and 
material" and warrants a reopening and reviewing of the 
former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. App, 140, 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

Specifically, under 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Evidence submitted since the March 1987 denial includes VA 
outpatient treatment records from 2001 to 2005, March 2005 VA 
Travel Board hearing testimony, and an August 2006 VA eye 
examination with a VA opinion.  

The 2001 to 2005 VA outpatient treatment records, although 
new, is not material to reopening the claim for a left eye 
disorder, to include chorioretinitis.  This evidence, that 
includes treatment records for the veteran's left eye 
disorder, does not show a link between the veteran's left eye 
disorder and an event or injury during the veteran's active 
service.  Therefore, these VA outpatient treatment records 
are not sufficient to reopen the claim.  

The March 2005 Travel Board hearing testimony was new but not 
material to reopening the veteran's claim.  This evidence, 
not previously before the Board, makes the evidence new.  
However, the veteran testified to entries of treatment in 
service medical records that have already been reviewed in 
connection with the prior denial of service connection.  The 
rest of the veteran's testimony was related to his current 
treatment for a left eye disorder, and does not provide a 
link to his present eye condition and an event in service.  
Therefore, this evidence although new, is not material, as it 
is duplicative of statements already reported and it does not 
raise a reasonable possibility of substantiating the claim.  

The evidence of most import is an August 2006 VA compensation 
and pension eye examination report.  This examination report 
is both new and material.  This medical report was not 
previously before the Board in 1987.  Additionally, although 
not able to substantiate the veteran's injury to the left eye 
he says occurred in service, the examiner is able to 
determine that the veteran had chorioretinitis in service.  
This evidence is new and material as it is not cumulative or 
redundant of previously submitted evidence and it raises a 
reasonable possibility of substantiating the claim.  
Therefore, the aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.  

Turning to the merits of the case, since the claim is 
reopened, all of the evidence is now before the Board for 
review.  The veteran's service medical records show that his 
September 1961 entrance examination was negative for a left 
eye disability.  He was treated in January 1962 for 
complaints of blurred vision in the left eye for three days.  
Slit lamp examination of the left eye revealed some patches 
of healed chorioretinits.  The diagnosis was active 
chorioretinits of the left eye.  He continued to receive 
treatment for the condition in February 1962.  The RO, in 
January 1963, and the Board in March 1987 determined, in 
essence, that the veteran's left eye condition pre-existed 
service as evidence by the healed chorioretinits scars at the 
time he received treatment for reactivity of the same.  It 
was noted that treatment in service was for a symptomatic 
exacerbation of his pre-service disorder and was not evidence 
of aggravation.

It is important to note that the veteran claims that he was 
injured when a tree limb stuck in his left eye during night 
maneuvers in service.  Although a certified letter from a 
service comrade is associated with the claims folder, and 
substantiates that the veteran did sustain injury to the left 
eye in service, this comrade is unable to determine if this 
injury is the result of the veteran's present left eye 
disorder.  The comrade, who is not a physician, can only 
testify to events that he witnessed, but he is not competent 
to provide medical opinions as to etiology, as medical 
opinions require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The question that needs to be addressed in the present appeal 
is whether the veteran's current left eye disorder is related 
to service.  There is an August 2006 VA probative opinion 
which addresses this question.  The VA physician noted that 
the veteran was treated for chorioretinits of the left eye 
while in service.  He noted that the service records noted 
that there was an old retinal scar as well as a new 
chorioretinits.  The physician stated that it was impossible 
to know exactly when this patient first suffered a 
chorioretinits of the left eye.  The physician further stated 
that it was just as likely as not that the veteran may have 
experienced an episode of chorioretinits prior to military 
service as during service.  The physician noted that there 
was no evidence in the military record that the veteran 
reported any eye symptoms prior to his initial treatment 
visit and that there was no other evidence in the military 
medical record that this patient had a pre-existing retinal 
lesion.  The physician stated that the lesion present in the 
eye today is consistent with a previous chorioretinits and is 
most typical for an infectious chorioretinits knows as 
toxoplasmosis.  She noted that there was some chance that one 
area of the lesion is from an injury, but that it was 
impossible to determine at this point in time.  She stated 
that it was her opinion that the veteran clearly had a 
chorioretinits in service and the residuals of that retinitis 
today were extensive retinal scarring.

Based on the August 2006 VA opinion, the Board finds that 
service connection is warranted for a left eye disorder, 
based on chorioretinitis in service which resulted in 
residuals present today.  


ORDER

New and material evidence to reopen the veteran's claim for a 
left eye disorder, to include chorioretinitis, has been 
submitted, such that the claim is reopened, and service 
connection for a left eye disorder, to include 
chorioretinitis is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


